 

Exhibit 10.22

 

PRIVATE AND CONFIDENTIAL

 

January 10, 2020

 

Keith D. Spickelmier

 

Dear Mr. Spickelmier

 

Re: Director Agreement

 

As you know, you do not currently have a written director agreement with
Discovery Energy Corp. (“Discovery” or “Company”). The purpose of this letter is
to provide the written terms and conditions under which your services are to be
provided to Discovery. The effective date of this Agreement is March 1, 2019
(the “Effective Date”).

 

1. Term

 

This Agreement shall be effective as of the Effective Date, and shall continue
in full force and effect unless terminated in accordance with the “Termination”
section below.

 

2. Duties and Responsibilities

 

As a Director of the Company and Chairman of the Board of Directors (the
“Board’), you shall perform such duties and assume such responsibilities
inherent in and consonant with such positions. You shall further perform such
reasonable additional duties and responsibilities as requested by the Board that
are anticipated to include advisory services for strategic initiatives and
communications with shareholders, government officials, partners and other
industry participants.

 

3. Retainers

 

You will be provided with an annual base retainer for your director and Chairman
roles in the amount of US$90,000.00 and an annual additional services retainer
of US$75,000 for expected additional duties and responsibilities to be requested
(the “Retainer” or “Retainers”). As you will not be a Company employee you are
solely responsible for the payment of all deposits, fees, assessments and taxes
associated with these payments. Your Retainers shall be subject to review and
possible increase (but not decrease) at the sole discretion of the Board.

 

4. Expense Reimbursement

 

Discovery shall reimburse you for any reasonable and customary out-of-pocket
expenses incurred in the course of providing services under this Agreement. You
are solely responsible for the payment of all deposits, fees, assessments and
taxes associated with these reimbursements.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 2

 

5. Bonus

 

You shall be eligible for a discretionary bonus in cash or in equity (the
“Bonus”). Unless you and Discovery expressly agree otherwise in writing,
entitlement to a bonus, if any, shall be declared by the Board in its sole
discretion. You are solely responsible for the payment of all deposits, fees,
assessments and taxes associated with each Bonus.

 

6. Benefits

 

You shall be entitled, if not restricted by the terms of the plans, to
participate in all benefits plans provided to Discovery employees in accordance
with their terms and as may be amended from time to time by Discovery. You are
solely responsible for the payment of all deposits, fees, assessments and taxes
associated with these benefits.

 

7. Equity Incentive Plan

 

You will be allowed, if not restricted by the terms of the plan, to participate
in any equity incentive plan that Discovery has established or in the future
establishes (a “Plan”) in which you are eligible to participate in accordance
with the terms of the Plan as they may be amended from time to time by
Discovery; provided, however, you shall be entitled to participate in a Plan
only at the time you meet the eligibility criteria established for the Plan.
Your eligibility shall be determined separately for each Plan, and all
determinations shall be made by the parties charged with responsibility for such
determinations in the Plan (the “Administrator”). Unless otherwise expressly
agreed upon in writing, your awards under a Plan, if any, shall be declared by
the Administrator in its sole discretion. Alternatively, you and such parties
may agree in writing upon a criterion for your earning a stipulated award upon
the achievement of stipulated goals. Discovery is under no obligation to
establish any Plan, and this Section 7 shall not be interpreted to require the
establishment of any Plan. The terms of any Plan existing, established, or
provided hereafter do not constitute a part of this Agreement and are not
incorporated herein for any purpose. You are solely responsible for the payment
of all deposits, fees, assessments and taxes associated with your participation
in the Plan.

 

8. Confidential Information

 

The term “Confidential Information” means information and data not known
generally outside Discovery concerning Discovery’s business and technical
information, including, without limitation, information relating to Inventions,
as defined below, customer lists, pricing policies, lists of suppliers, patents,
trademarks, payment terms, terms of sale including special customer discounts or
concessions, customer sales volumes, marketing knowledge and/or information,
production knowledge and/or information and knowledge or information regarding
Discovery’s competitors.

 

It is understood that Confidential Information does not include:

 

(a) information which is or becomes generally available to the public or within
the industry through no act or omission on your part; or

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 3

 

(b) information which is required to be disclosed pursuant to any statute,
regulation, order, subpoena or document discovery request, provided that you
shall, as soon as practicable, give Discovery prior written notice of such
required disclosure in order to afford Discovery an opportunity to seek a
protective order (it being agreed that if a protective order is not sought or
obtained in such circumstances, you may disclose such information without
liability).

 

You agree that all Confidential Information is the property of Discovery and
shall remain so and that the disclosure of any Confidential Information would be
highly detrimental to the best interests of Discovery and could severely damage
the economic interests of Discovery. Except as otherwise herein provided, you
agree that during the term of this Agreement and thereafter, you will hold in
strictest confidence, and will take all necessary precautions against
unauthorized disclosure of, and will not use or disclose to any person, firm or
corporation, without the written authorization of Discovery, any of the
Confidential Information, except as such use or disclosure may be required in
connection with your work for Discovery hereunder or by applicable law. You
understand that this Agreement applies to computerized and electronic, as well
as written information.

 

Upon and following the termination of this Agreement, you agree that no
Confidential Information that is in written, computerized, machine-readable,
model, sample, or other form capable of physical delivery will be taken without
the prior written consent of Discovery. You also agree that, upon the
termination of this Agreement, you shall promptly return to Discovery all such
materials, along with all other property of Discovery, in your possession,
custody or control and you shall make no further use of same. Should you
discover any such items after the termination of this Agreement, you agree to
return them promptly to Discovery without retaining copies of any kind.

 

9. Inventions

 

The term “Inventions” means any intellectual property of Discovery including
without limitation, all technological innovations, discoveries, inventions,
designs, formulae, know-how, tests, performance data, processes, production
methods, software, improvements to all such property and the like, regardless of
whether or not patentable, copyrightable, or subject to trademark and further
includes any recorded material, notes or records defining, describing or
illustrating any such intellectual property.

 

With respect to any and all Inventions which you, either alone or together with
others, make, conceive, originate, devise, discover, develop or produce, in
whole or in part, during the period of the Agreement with Discovery hereunder or
during, in whole or in part, the twelve (12) months period after the termination
of the Agreement hereunder, and which such Inventions arise or relate, directly
or indirectly, to your performance of your obligations under this Agreement
delivered hereunder, you agree:

 

(a) to keep notes and written records of any such work, which records shall be
provided to Discovery and made available at all times for the purposes of
evaluation and use in obtaining patents, trademarks or copyrights or as a
protective procedure;

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 4

 

(b) to disclose fully and promptly to Discovery any and all such Inventions,
regardless of whether or not made, conceived, originated, devised, discovered,
developed or produced by you either during your working hours or in connection
with the work assigned to you by Discovery; that all models, instructions,
drawings, blueprints, manuals, letters, notes, notebooks, books, memoranda,
reports, software code listings, or other writings made by you or which may come
into your possession during the Term of this Agreement and which relate in any
way to or embody any Confidential Information or relate to your Agreement
hereunder or any activity or business of Discovery, shall be the exclusive
property of Discovery and shall be kept at such location as Discovery shall
designate, except when required elsewhere in connection with any activity of
Discovery and shall be available to representatives of Discovery at all times
for the purpose of evaluation and use in obtaining patents, trademarks or
copyrights or other protective procedures;

 

(c) that Discovery is and shall be the sole owner of all intellectual and
industrial property rights in any and all such Inventions and that you hereby
irrevocably assign and agree to assign all right, title and interest in such
Inventions to Discovery or its nominee without any additional compensation to
you and that you will sign all applications for, and assignments of, patents,
trademarks, copyrights or other interests therein required by Discovery and that
you will sign all other writings and perform all other acts necessary or
convenient to carry out the terms of this Agreement;

 

(d) that these obligations under this Article shall continue beyond the
termination of this Agreement with respect to Inventions conceived or made by
you during the period of and in connection with your service with Discovery (or
any of its affiliates) and for the twelve (12) months period after the Agreement
ceases, and shall be binding upon your assigns, executors, administrators and
other legal representatives; and

 

(e) to irrevocably waive any and all of your moral rights in any such
Inventions.

 

10. Non-Solicitation

 

You hereby covenant and agree that during the term of this Agreement and for a
period of six (6) months after the cessation of this Agreement, you shall not,
for whatever reason, individually or in partnership or jointly or in conjunction
with any person, firm, association, syndicate, company, corporation, joint
venture, partnership or entity, as principal, agent, employee, shareholder,
director, officer, owner, investor, partner, or any other manner whatsoever,
directly or indirectly, solicit or induce or attempt to solicit or induce any
person employed by or under contract with Discovery at the date of the cessation
of this Agreement to terminate his, her or its employment or contractual
relationship with Discovery

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 5

 

11. Termination

 

This Agreement is terminable:

 

(a) by Discovery immediately at any time for “Good Cause”. If your Services are
terminated for Good Cause, you shall only be entitled to receive your earned but
unpaid Retainers, any outstanding expense reimbursements and vested benefits.
Good Cause means the occurrence of any of the following events: (i) any act of
fraud, misappropriation or embezzlement by you regarding any aspect of
Discovery’s business; (ii) the intentional and material breach by you of any
Agreement provision; (iii) the conviction of you or the entry of a nolo
contendere or equivalent plea by you in a court of competent jurisdiction in
connection with a felony or a crime involving moral turpitude; (iv) gross
malfeasance by you in the conduct of your duties; (v) the illegal use of drugs
by you during the term of the Agreement that, in the determination of the Board,
substantially interferes with the performance of your duties under the
Agreement; (vi) gross neglect by you in carrying out your duties; or (vii) the
breach by you of your fiduciary duties to Discovery; provided, however, that
Discovery will not have “Good Cause” with respect to events (ii), (iv) and (vi)
unless you have received at least thirty (30) days advanced written notice and
the opportunity to cure such event and you have failed to cure the event within
this thirty (30) days period;

 

(b) immediately upon your death. If your services are terminated due to your
death, your estate shall be entitled to any earned but unpaid Retainers as well
as any accrued or earned but unpaid Bonus;

 

(c) on a without Good Cause basis by Discovery upon providing you with a lump
sum payment comprised of (i) all Retainers and Bonus earned or accrued to the
date of termination; (ii) twelve (12) months of Retainers; and (iii) an amount
equal to the highest declared Bonus in the three fiscal years immediately
preceding the date of termination. You are solely responsible for the payment of
all deposits, fees, assessments and taxes associated with this without Good
Cause payment.

 

(d) by you upon providing a minimum of sixty (60) days advance written notice,
which notice Discovery may, in its discretion, partially or fully waive; or

 

(e) by you within six (6) months of the occurrence of a “Good Reason” (defined
below), in which case you will receive the Termination Fee (defined below)
within thirty (30) days of the date upon which you gave notice of termination
for Good Reason.

 

“Termination Fee” shall mean a lump sum payment representing twenty-four (24)
months of the then-current Retainers plus two (2) times the highest declared
Bonus in the three fiscal years ending immediately preceding the year in which
notice of termination of this Agreement is given by either you or Discovery, as
applicable. You are solely responsible for the payment of all deposits, fees,
assessments and taxes associated with this Termination Fee.

 

“Good Reason” means the occurrence of any of the followings events: (i) a
material adverse change in any of your duties, powers, rights, discretion,
prestige, or remuneration; (ii) a diminution of your title; or (iii) a material
breach of this Agreement by Discovery; provided, however, that you will not have
“Good Reason” with respect to events (i), (ii) and (iii) unless Discovery has
received at least thirty (30) days advanced written notice and the opportunity
to cure such event and Discovery has failed to cure the event within this thirty
(30) days period.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 6

 

12. Change of Control

 

“Change of Control” means any of the following events: (i) any transaction or
business combination or series of transactions or series of business
combinations including any share sale, merger, or amalgamation pursuant to which
any one or more entities (excluding entities who are now shareholders of
Discovery on the date of this Agreement (hereinafter referred to as an
“Acquiror”) acquires the direct or indirect beneficial ownership of securities
of Discovery representing more than 50% of the aggregate votes of Discovery’s
then-issued and outstanding securities; and/or (ii) the sale of all, or
substantially all, of Discovery’s assets, properties and undertakings to any
Acquiror; and/or (iii) the incumbent Board members cease to represent the
majority of the Board members as a result of an actual or threatened election
contest with respect to the election or removal of the incumbent members or
other actual or threatened solicitation of proxies or consents by or on behalf
of persons other than the incumbent Board members.

 

(a) If a Change of Control occurs, you will have the right, within sixty (60)
days of the date of the Change of Control, to provide Discovery with written
notice (the date such notice is given by you is referred to as the “Notice
Date”), to terminate this Agreement. Upon receipt of such written notice,
Discovery shall provide you with the Termination Fee. The Termination Fee is due
and payable within thirty (30) days of the Notice Date.

 

(b) If Discovery terminates this Agreement for any reason other than Good Cause
within six (6) months of a Change of Control, Discovery shall provide you with
the Termination Fee within thirty (30) days of the date upon which it gives you
notice of termination.

 

In the event that this Agreement is terminated in accordance with Subsection
12(a) or (b), all stock options and restricted stock awards held by you as of
the date upon which you give or receive notice of termination shall become
immediately 100% vested and exercisable in accordance with the terms of the
related Plan as may be modified by this Agreement.

 

Any payment to you pursuant to this Change of Control provision is not intended
and will not be in the nature of a penalty, will be considered by the parties to
be liquidated damages and, notwithstanding anything to the contrary contained in
this Agreement you shall not be obligated to mitigate such liquidated damages.

 

13. Make-Whole Payments.

 

If any payment or benefit to which you (or any person on your account) is
entitled, whether under this Agreement or otherwise, in connection with a Change
of Control or in connection with any termination of your service (referred to
herein as a “Payment”) constitutes a “parachute payment” within the meaning of
Section 280G of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
and as a result thereof you are subject to a tax under Section 4999 of the Code
or any successor thereto (an “Excise Tax”), Discovery shall pay to you, or to
the applicable tax authorities to which tax or related withholding payments are
required to be made, an additional amount (the “Make-Whole Amount”) which is
intended to make you whole for such Excise Tax on an after-tax basis.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 7

 

(a) The Make-Whole Amount shall be equal to (i) the aggregate amount of the
Excise Tax imposed on the Payments, plus (ii) the aggregate amount of all
interest, penalties, fines and additions to any tax which are imposed in
connection with the imposition of such Excise Tax, to the extent not
attributable to delay in payment by you, or your failure to timely apply the
Make-Whole Amount to payment of tax, plus (iii) all income, excise, employment
and other applicable taxes imposed on you under the laws of any federal, state,
local, or foreign government or taxing authority by reason of the payments
required under clauses (i) and (ii) and this clause (iii).

 

(b) For purposes of determining the Make-Whole Amount, you shall be deemed to be
taxed at the highest marginal rate under all applicable federal, state, local,
and foreign income tax laws for the year in which the Make-Whole Amount is paid.
The Make-Whole Amount payable with respect to an Excise Tax shall be paid by
Discovery in a cash lump sum payment within thirty (30) days after the Payment
with respect to which such Excise Tax relates. You are solely responsible for
the payment of all deposits, fees, assessments and taxes associated with this
Make-Whole payment.

 

(c) All calculations under this Section 13 shall be made initially by Discovery
and Discovery shall provide prompt written notice thereof to you to enable you
to timely file all applicable tax returns. Upon your request, Discovery shall
provide you with sufficient tax and compensation data to enable you or your tax
advisor to independently make the calculations described in subparagraph (a)
above, and Discovery shall reimburse you for reasonable fees and expenses
incurred for any such verification.

 

(d) If you should give written notice to Discovery of any objection to the
results of Discovery’s calculations within sixty (60) days of your receipt of
written notice thereof, the dispute shall be referred for determination to
independent tax counsel or a CPA firm, selected by Discovery and reasonably
acceptable to you (“Tax Counsel”). Discovery shall pay all fees and expenses of
such Tax Counsel. Pending such determination by Tax Counsel, Discovery shall pay
you the Make-Whole Amount as determined by Discovery in good faith. Discovery
shall pay you any additional amount determined by Tax Counsel to be due under
this Section 13 (together with interest thereon at a rate equal to 120% of the
Federal short-term rate determined under Section 1274(d) of the Code) within ten
(10) days after such determination.

 

(e) The determination by Tax Counsel shall be conclusive and binding upon all
parties unless the Internal Revenue Service, a court of competent jurisdiction,
or such other duly empowered governmental body or agency (a “Tax Authority”)
determines that you owe a greater or lesser amount of Excise Tax with respect to
any Payment than the amount determined by Tax Counsel.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 8

 

(f) If a Taxing Authority makes a claim against you which, if successful, would
require Discovery to make an additional payment under this Section 13, beyond
the payments already made (the “Additional Make-Whole Amount”), you agree to
contest the claim with counsel reasonably satisfactory to Discovery, at the
written request of Discovery but subject to the following conditions:

 

(1) You shall notify Discovery of any such claim within twenty (20) business
days of becoming aware thereof. In the event that Discovery desires the claim to
be contested, it shall promptly (but in no event more than thirty (30) days
after the notice from you or such shorter time as the Taxing Authority may
specify for responding to such claim) request that you contest the claim. You
shall not make any payment of any tax which is the subject of the claim before
you have been given the notice or during the applicable period thereafter,
unless you receive written instructions from Discovery to make such payment
together with an advance of the Additional Make-Whole Amount, such amount to be
determined as if it were an Excise Tax, in which case you will act promptly in
accordance with such instructions.

 

(2) If Discovery so requests, you will contest the claim by either paying the
tax claimed and suing for a refund in the appropriate court or contesting the
claim in the United States Tax Court or other appropriate court, as directed by
Discovery; provided, however, that any request by Discovery for you to pay the
tax shall be accompanied by an advance from Discovery to you of the Additional
Make-Whole Amount, such amount to be determined as if it were an Excise Tax. If
directed by Discovery in writing, you will take all action necessary to
compromise or settle the claim, but in no event will you compromise or settle
the claim or cease to contest the claim without the written consent of
Discovery; provided, however, that you may take any such action if you waive, in
writing, your right to a payment under this Section 13 for any amount payable in
connection with such claim. You agree to cooperate in good faith with Discovery
in contesting the claim and to comply with any reasonable request from Discovery
concerning the contest of the claim, including the pursuit of administrative
remedies, the appropriate forum for any judicial proceedings, and the legal
basis for contesting the claim. Upon request of Discovery, you shall take
appropriate appeals of any judgment or decision that would require Discovery to
make a payment under this Section 13. Provided that you are in compliance with
the provisions of this Section 13, Discovery shall be fully liable for, and
indemnify, defend and hold you harmless from and against, any and all
liabilities, losses, damages and penalties in connection with, and all costs and
expenses, including attorneys’ fees, which are incurred (or may reasonably be
expected to be incurred) as a result of contesting the claim, and shall provide
you, within thirty (30) days after each written request from you, with cash
advances or reimbursement for all such costs and expenses actually incurred or
reasonably expected to be incurred by you as a result of contesting the claim.

 

(g) If Discovery declines to require you to contest the claim within the
applicable time period, or should a Tax Authority finally determine that an
additional Excise Tax is owed, then Discovery shall pay the Additional
Make-Whole Amount to you in a manner consistent with this Section 13 with
respect to any additional Excise Tax and any assessed interest, fines, or
penalties. If any Excise Tax as calculated by Discovery or Tax Counsel as the
case may be, is finally determined by a Tax Authority to exceed the amount
required to be paid under applicable law, then you shall repay such excess to
Discovery within thirty (30) business days after receiving written notice of
such final determination; provided that such repayment shall be reduced by the
amount of any taxes paid by you on such excess that is not offset by the tax
benefit attributable to the repayment. This Section 13 shall survive the
termination of this Agreement.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 9

 

14. Return of Property

 

Upon the termination of this Agreement, you will at once deliver to Discovery
all documents, effects, money or other property belonging to Discovery (and any
copies you may have whether electronic or otherwise) which are in your
possession, charge, control or custody.

 

15. Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to your service with Discovery. Other than any Plan and any equity award
agreement between you and Discovery, any and all previous agreements, written or
oral, expressed or implied between the parties hereto or on their behalf
relating to the subject matter covered by this Agreement are hereby superseded
and replaced by this Agreement, and each of the parties hereto hereby releases
and forever discharges the other of and from all manner of actions, causes of
action, claims and demands whatsoever under or in respect of any such agreement.

 

16. Amendment

 

This Agreement may be altered, modified or amended only by a prior written
instrument, duly executed by both parties hereto and stating that the
alteration, modification or amendment is an addition to and subject to this
Agreement.

 

17. Assignment

 

Neither this Agreement nor any rights hereunder may be assigned or obligations
delegated by any party hereto without the prior written consent of the other
party, except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which Discovery is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
Discovery, provided that the assignee or transferee is the successor to all or
substantially all of the assets of Discovery and such assignee or transferee
assumes the liabilities, obligations and duties of Discovery, as contained in
this Agreement, either contractually or as a matter of law. Discovery further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever actions it legally may in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of Discovery hereunder. This Agreement shall inure to the
benefit of and is binding upon the successors and assigns of Discovery. As used
in this Agreement, “Discovery” shall mean Discovery as previously defined and
any successor thereto by operation of law or otherwise.

 

18. Matters Relating to Section 409A of the Code

 

Notwithstanding any provision in this Agreement to the contrary, if the payment
of any compensation or benefit provided hereunder (including, without
limitation, any severance separation benefits) would be subject to additional
taxes and interest under Section 409A of the Internal Revenue Code (“Section
409A”), then the following provisions shall apply:

 

(a) Notwithstanding anything to the contrary in this Agreement, with respect to
any amounts payable to you under this Agreement in connection with your
termination of service that would be considered “non-qualified deferred
compensation” that is subject to, and not exempt under, Section 409A, a
termination of services shall not be considered to have occurred under this
Agreement unless and until such termination constitutes your “separation from
service” with the Company, as such term is defined under Section 409A
(“Separation from Service”).

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 10

 

(b) Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the severance benefits payable to you
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-l(b)(9)(iii) (relating to separation fee plans) or Treasury
Regulation Section 1.409A-l(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A, and if you are deemed at the time of his
Separation from Service to be a “specified employee” for purposes of Section
409A, then to the extent delayed payment of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited payment
under Section 409A, such payment shall not be made to you before the earlier of
(1) the expiration of the six (6) months period measured from the date your
Separation from Service or (2) the date of your death. Upon the earlier of such
dates, all payments deferred pursuant to this Section 18 shall be paid in a lump
sum to you (or to your beneficiary in the event of your death). The
determination of whether you are a “specified employee” for purposes of Section
409A at the time of your Separation from Service shall be made by the Company in
accordance with the requirements of Section 409A.

 

(c) This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (1) the gross income inclusion under Section 409A or (2) the interest and
additional tax under Section 409A (collectively, “Section 409A Penalties”,)
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties. For purposes
of Section 409A, each payment that you may be eligible to receive under this
Agreement shall be treated as a separate and distinct payment and shall not
collectively be treated as a single payment. If any provision of this Agreement
would cause you to incur the Section 409A Penalties, the Company may, after
consulting with you, reform such provision to comply with Section 409A or to
preclude imposition of the Section 409A Penalties, to the full extent permitted
under Section 409A.

 

19. Withholdings; Right of Offset

 

Discovery shall not be responsible for withholding, deposits, fees, assessments
and/or taxes with respect to your Retainers and/or any Bonus under this
Agreement.

 

20. Nonalienation

 

The right to receive payments under this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by you, or by your dependents or beneficiaries, or to any other
person or entity who is or may become entitled to receive any such payment
hereunder. The right to receive payments hereunder shall not be subject to or
liable for the debts, contracts, liabilities, engagements or torts of any person
or entity who is or may become entitled to receive such payments, nor may the
same be subject to attachment or seizure by any creditor of such person or
entity under any circumstances, and any such attempted attachment or seizure
shall be void and of no force and effect.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 11

 

21. Notice

 

Each notice or other communication required or permitted under this Agreement
shall be in writing and transmitted, delivered, or sent by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other party at the address for that party set forth below or under
that party’s signature on this Agreement, or at such other address as the
recipient has designated by notice to the other party.

 

  To the Company:   At One Riverway Drive, Suite 1700, Houston, TX 77056.      
    To You:   As set forth below your signature on the signature page of this
Agreement.

 

Each notice or other communication so transmitted, delivered, or sent (a) in
person, by courier or messenger service, or by certified United States mail
(return receipt requested) shall be deemed given, received, and effective on the
date delivered to or refused by the intended recipient (with the return receipt,
or the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly notified the other party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a business day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a business day, the notice or other
communication shall be deemed given, received, and effective on the next
business day.

 

22. Severability

 

It is the desire of the parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held unenforceable by a court of competent jurisdiction, the parties hereby
agree and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. This Agreement
should be construed by limiting and reducing it only to the minimum extent
necessary to be enforceable under then applicable law.

 

23. No Third Party Beneficiaries

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and to their respective successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 12

 

24. Waiver of Breach

 

No waiver by either party of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by the other party, will operate or be construed as a waiver of
any subsequent breach by the other party or any similar or dissimilar provision
or condition at the same or any subsequent time. The failure of either party to
take any action by reason of any breach will not deprive such party of the right
to take action at any time while such breach continues.

 

25. Survival of Certain Provisions

 

Wherever appropriate to the intention of the parties, the respective rights and
obligations of the parties hereunder shall survive any termination or expiration
of this Agreement or the termination of your services.

 

26. Interpretive Matters

 

In the interpretation of the Agreement, except where the context otherwise
requires:

 

  (a) Headings. The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.        
(b) The terms “including” and “include” do not denote or imply any limitation.  
      (c) The conjunction “or” has the inclusive meaning “and/or “.         (d)
Plurals and Genders. The singular includes the plural, and vice versa, and each
gender includes each of the others.         (e) Months. The term “month” refers
to a calendar month.         (f) References to Statutes. Reference to any
statute, rule, or regulation includes any amendment thereto or any statute,
rule, or regulation enacted or promulgated in replacement thereof.         (g)
The words “herein”, “hereof’, “herefrom”, “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision;         (h) All amounts referenced herein are in U.S. dollars.

 

27. Governing Law; Jurisdiction

 

All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas. Jurisdiction and
venue of any action or proceeding relating to this Agreement or any dispute
shall be exclusively in the federal and state courts of competent jurisdiction
in the Houston, Texas metropolitan area. The parties hereby consent to personal
jurisdiction of such courts to adjudicate any dispute relating to or arising out
of this Agreement.

 

 

 

 

Keith D. Spickelmier

January 10, 2020Page 13

 

28. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party
hereto, but together signed by both parties.

 

29. Independent Legal Advice

 

You hereby acknowledge that you have read and understand this Agreement. You
also hereby acknowledge that you have had ample opportunity to obtain
independent legal advice with respect to this Agreement if you should so desire.

 

[SIGNATURES TO FOLLOW]

 



 

 

 

IN WITNESS WHEREOF the Company has caused this Agreement to be executed by its
duly authorized officer on its behalf, and the individual named below has
executed this Agreement on his behalf, to be effective as of the Effective Date.

 

  DISCOVERY ENERGY, INC.         By:           Name:                      Title:
          Date:  

 

      KEITH D. SPICKELMIER           Signature:     Signature:             Name:
                             Name:             Date:     Date:            

 

  Address for Notices:                        

 

 

